DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec 17, 2020 has been entered.

Response to Amendment
Claims 15-18 are pending in this application. Claims 15-18 have been amended, no claim has been canceled.

Response to Arguments
Applicant’s arguments with respect to independent claims 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18 line 12 “infl.lrrnation” should be “information”.  
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee#1 et al (US 20150382205 A1) in view of Yang et al (US 20190104550 A1 , Pro 62308927 Priority Date: Mar 16, 2016), and further in view of Lee#2 et al (US 10548171 B2, PCT Priority Date: May 19, 2016).

Regarding claim 15 (Currently Amended), Lee#1’205 discloses a terminal apparatus (see, Fig. 1A and 1B, transmit/receive unit (WTRU) in communications system, par 0022 and 0034) comprising: 
reception circuitry (see, Fig. 1B, transceiver 120, par 0034) configured to receive downlink signals from a base station apparatus (see, fig. 14, WTRU receives broadcast message and reference signals from eNB transmitted on each of the plurality of vertical beams, par 0213) and receive first information (see, The RA resources or RA parameters include: a set of RA preambles, the preamble format, or a set of PRACH resources including an allocation in frequency and time, 0138) which indicates multiple resource configurations for random access preamble transmission (see, Fig. 14 step 1403, receives a broadcast message from eNB that includes information about at least one set of PRACH resources’ configurations in frequency and time associated with each of the plurality of vertical beams, par 0082, 0138, 0213); 
higher layer operation circuitry (see, Fig. 1B, processor 118 instructed to use allocated resources indicated by the scheduling grant such as RRC Connection Request, par 0034, 0090) configured to select one resource configuration from the multiple resource configurations, based on a measurement of the downlink signals (see, Fig. 14 step 1404, WTRU measures reference signals transmitted on each of the plurality of vertical beams to select a reception vertical beam which is associated with one of PRACH resource configurations, par 0082, 0138, 0213); 
transmission circuitry (see, Fig. 1B, transceiver 120, par 0034) configured to transmit a random access preamble based on the selected one resource configuration (see, fig. 14 step 1405, WTRU transmits a PRACH preamble in a set of resources configurations associated with the selected reception vertical beam, par 0082, 0138, 0213); and 
monitoring circuitry (Note, Fig. 1B, processor 118 instructed to read PDCCH and look for RA-RNTI corresponding to the first subframe on which it transmitted during the preamble.response monitoring window, par 0034, 0087-0088) configured to monitor second information corresponding to the random access preamble (see, Fig. 14, step 1406,  receives communications from the eNB using the selected reception vertical beam, reads PDCCH and looks for RA-RNTI corresponding to the transmitted preamble during response monitoring window, par 0088, 0213). 
Lee#1’205 discloses all the claim limitations but fails to explicitly teach:
transmit a random access preamble based on the selected one resource configuration by applying different terminal transmit beams in multiple time sections of the random access preamble; and 
the resource configuration specifies OFDM symbols, and 
the second information includes information which identifies an OFDM symbol number in which the random access preamble is transmitted for identifying one of the multiple time sections.

However Yang’550 from the same field of endeavor (see, fig. 7-8, random access procedure between UE and base station, par 0079-0085) discloses 
transmit a random access preamble based on the selected one resource configuration by applying different terminal transmit beams in multiple time sections of the random access preamble (see, fig. 13-14, transmit a RA signal with N beam directions (or RX-antenna port combinations) using the same UL resource (such as the same sequence/code) within beam-scan duration (a number of subframes), transmit the RA signal using the selected resource(s), par 0120 and 0133-0135. Noted, multiple time sections corresponding to beam-scan duration of a number of subframes, par 0120); and 
the resource configuration specifies OFDM symbols (see, beam-scan duration of RA signal configured with a number of subframes and a plurality of OFDM symbols, par 0120). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal apparatus as taught by Yang’550 into that of Lee#1’205. The motivation would have been to determine the best beam direction in which the base station receives a specific signal transmitted from the user equipment (par 0112).

The combination of Lee#1’205 and Yang’550 discloses all the claim limitations but fails to explicitly teach: the second information includes information which identifies an OFDM symbol number in which the random access preamble is transmitted for identifying one of the multiple time sections.
However Lee#2’171 from the same field of endeavor (see, fig. 7, UEs transmit RACH signal to base station in LTE system, Col.11 line 29-41) discloses: the second information includes information which identifies an OFDM symbol number in which the random access preamble is transmitted for identifying one of the multiple time sections (see, RACH response signal comprising information on an estimated transmission timing of RACH signal which denotes a specific OFDM symbol with an index, claim 1. Noted, corresponding RACH repeatedly transmitted multiple times and therefore transmission timing corresponding to one of them, claim 1).
Col. 1 line 40-49).


Regarding claim 16 (Currently Amended), Lee#1’205 discloses a base station apparatus (see, Fig. 1C, eNode-B communicating with the WTRUs in communications system, par 0044) comprising: 
transmission circuitry (see, Fig. 1C,  transceivers in eNBs, par 0025) configured to transmit downlink signals to a terminal apparatus (see, fig. 14, eNB sends broadcast message and transmits reference signals on each of the plurality of vertical beams to UE, par 0213) and transmit first information (see, The RA resources or RA parameters include: a set of RA preambles, the preamble format, or a set of PRACH resources including an allocation in frequency and time, 0138) which indicates multiple resource configurations for random access preamble transmission (see, Fig. 14 step 1403, eNB transmits a broadcast message including information about at least one set of PRACH resources’ configurations in frequency and time associated with each of the plurality of vertical beams, par 0082, 0138, 0213); and 
reception circuitry (see, Fig. 1C,  transceivers in base station, par 0025) configured to receive a random access preamble based on one resource configuration (see, fig. 14 step 1405, eNB receives a PRACH preamble in a set of resources configurations associated with the selected reception vertical beam, par 0082, 0138, 0213), the one resource a measurement of the downlink signals (see, Fig. 14 step 1404, WTRU measures reference signals transmitted on each of the plurality of vertical beams to select a reception vertical beam which is associated with one of PRACH resource configurations, par 0082, 0138, 0213), wherein 
the transmission circuitry (see, transceivers in base station, par 0025) is configured to transmit second information corresponding to the random access preamble (see, Fig. 14, step 1406,  eNB transmits using the selected reception vertical beam, the transmitted PDCCH including RA-RNTI corresponding to the transmitted preamble for WTRU to detect during response monitoring window, par 0088, 0213).
Lee#1’205 discloses all the claim limitations but fails to explicitly teach:
wherein the random access preamble is transmitted by applying different terminal transmit beams in multiple time sections of the random access preamble, 
the resource configuration specifies OFDM symbols, and 
the second information includes information which identifies an OFDM symbol number in which the random access preamble is transmitted for identifying one of the multiple time sections.

However Yang’550 from the same field of endeavor (see, fig. 7-8, random access procedure between UE and base station, par 0079-0085) discloses 
wherein the random access preamble is transmitted by applying different terminal transmit beams in multiple time sections of the random access preamble (see, fig. 13-14, transmit a RA signal with N beam directions (or RX-antenna port combinations) using the same UL resource (such as the same sequence/code) within beam-scan duration (a number of subframes), transmit the RA signal using the selected resource(s), par 0120 and 0133-0135. Noted, multiple time sections corresponding to beam-scan duration of a number of subframes, par 0120); and 
see, beam-scan duration of RA signal configured with a number of subframes and a plurality of OFDM symbols, par 0120). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Yang’550 into that of Lee#1’205. The motivation would have been to determine the best beam direction in which the base station receives a specific signal transmitted from the user equipment (par 0112).

The combination of Lee#1’205 and Yang’550 discloses all the claim limitations but fails to explicitly teach: the second information includes information which identifies an OFDM symbol number in which the random access preamble is transmitted for identifying one of the multiple time sections.
However Lee#2’171 from the same field of endeavor (see, fig. 7, UEs transmit RACH signal to base station in LTE system, Col.11 line 29-41) discloses: the second information includes information which identifies an OFDM symbol number in which the random access preamble is transmitted for identifying one of the multiple time sections (see, RACH response signal comprising information on an estimated transmission timing of RACH signal which denotes a specific OFDM symbol with an index, claim 1. Noted, corresponding RACH repeatedly transmitted multiple times and therefore transmission timing corresponding to one of them, claim 1).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Lee#2’171 into that of Lee#1’205 modified by Yang’550. The motivation would have been to establish a stable connection by improving a random access procedure between a base station and a user equipment , and to resolve RACH Col. 1 line 40-49).

Regarding claim 17 (Currently Amended), Lee’205 discloses a method for a teminal apparatus (see, Fig. 1A and 1B, transmit/receive unit (WTRU) to operate and/or communicate in communications system, par 0022-0023 and 0034) comprising: 
receiving downlink signals from a base station apparatus (see, fig. 14, WTRU receives broadcast message and reference signals from eNB transmitted on each of the plurality of vertical beams, par 0213) and receiving first information (see, The RA resources or RA parameters include: a set of RA preambles, the preamble format, or a set of PRACH resources including an allocation in frequency and time, 0138) which indicates multiple resource configurations for random access preamble transmission (see, Fig. 14 step 1403, receive a broadcast message from eNB that includes information about at least one set of PRACH resources’ configurations in frequency and time associated with each of the plurality of vertical beams, par 0082, 0138, 0213); 
selecting one resource configuration from the multiple resource configurations, based on aPage 2 of 5Attorney Docket No.: US76848 measurement of the downlink signals (see, Fig. 14 step 1404, WTRU measures reference signals transmitted on each of the plurality of vertical beams to select a reception vertical beam which is associated with one of PRACH resource configurations, par 0082, 0138, 0213); 
transmitting a random access preamble based on the selected one resource configuration (see, fig. 14 step 1405, WTRU transmits a PRACH preamble in a set of resources configurations associated with the selected reception vertical beam, par 0082, 0138, 0213); and monitoring second information corresponding to the random access preamble(see, Fig. 14, step 1406,  receives communications from the eNB using the selected reception vertical beam, reads PDCCH and looks for RA-RNTI corresponding to the transmitted preamble during response monitoring window, par 0088, 0213).
Lee’205 discloses all the claim limitations but fails to explicitly teach:
transmitting a random access preamble based on the selected one resource configuration by applying different terminal transmit beams in multiple time sections of the random access preamble;
wherein the resource configuration specifies OFDM symbols, and 
the second information includes information which identifies an OFDM symbol number in which the random access preamble is transmitted for identifying one of the multiple time sections.

However Yang’550 from the same field of endeavor (see, fig. 7-8, random access procedure between UE and base station, par 0079-0085) discloses 
transmitting a random access preamble based on the selected one resource configuration by applying different terminal transmit beams in multiple time sections of the random access preamble (see, fig. 13-14, transmit a RA signal with N beam directions (or RX-antenna port combinations) using the same UL resource (such as the same sequence/code) within beam-scan duration (a number of subframes), transmit the RA signal using the selected resource(s), par 0120 and 0133-0135. Noted, multiple time sections corresponding to beam-scan duration of a number of subframes, par 0120); and 
wherein the resource configuration specifies OFDM symbols (see, beam-scan duration of RA signal configured with a number of subframes and a plurality of OFDM symbols, par 0120). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of terminal apparatus as taught by Yang’550 into that of par 0112).

The combination of Lee#1’205 and Yang’550 discloses all the claim limitations but fails to explicitly teach: the second information includes information which identifies an OFDM symbol number in which the random access preamble is transmitted for identifying one of the multiple time sections.
However Lee#2’171 from the same field of endeavor (see, fig. 7, UEs transmit RACH signal to base station in LTE system, Col.11 line 29-41) discloses: the second information includes information which identifies an OFDM symbol number in which the random access preamble is transmitted for identifying one of the multiple time sections (see, RACH response signal comprising information on an estimated transmission timing of RACH signal which denotes a specific OFDM symbol with an index, claim 1. Noted, corresponding RACH repeatedly transmitted multiple times and therefore transmission timing corresponding to one of them, claim 1).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method of terminal apparatus as taught by Lee#2’171 into that of Lee#1’205 modified by Yang’550. The motivation would have been to establish a stable connection by improving a random access procedure between a base station and a user equipment , and to resolve RACH signal collision between user equipments by adaptively adjusting a transmission timing for performing a random access (Col. 1 line 40-49).



Regarding claim 18 (Currently Amended), Lee’205 discloses a method for a base station apparatus (see, Fig. 1C, eNode-B communicating with the WTRUs in communications system, par 0044) comprising: 
transmitting downlink signals to a terminal apparatus (see, fig. 14, eNB sends broadcast message and transmits reference signals on each of the plurality of vertical beams to UE, par 0213) and transmitting first information (see, The RA resources or RA parameters include: a set of RA preambles, the preamble format, or a set of PRACH resources including an allocation in frequency and time, 0138) which indicates multiple resource configurations for random access preamble transmission (see, Fig. 14 step 1403, eNB transmits a broadcast message including information about at least one set of PRACH resources’ configurations in frequency and time associated with each of the plurality of vertical beams, par 0082, 0138, 0213); and 
receiving a random access preamble based on one resource configuration (see, fig. 14 step 1405, eNB receives a PRACH preamble in a set of resources configurations associated with the selected reception vertical beam, par 0082, 0138, 0213), the one resource configuration is selected from the multiple resource configurations, based on a measurement of the downlink signals (see, Fig. 14 step 1404, WTRU measures reference signals transmitted on each of the plurality of vertical beams to select a reception vertical beam which is associated with one of PRACH resource configurations, par 0082, 0138, 0213); and 
transmitting second information corresponding to the random access preamble (see, Fig. 14, step 1406,  eNB transmits using the selected reception vertical beam, the transmitted PDCCH including RA-RNTI corresponding to the transmitted preamble for WTRU to detect during response monitoring window, par 0088, 0213).
Lee’205 discloses all the claim limitations but fails to explicitly teach:
the random access preamble is transmitted by applying different terminal transmit beams in multiple time sections of the random access preamble; 
the resource configuration specifies OFDM symbols, and 
the second information includes information which identifies an OFDM symbol number in which the random access preamble is transmitted for identifying one of the multiple time sections.

However Yang’550 from the same field of endeavor (see, fig. 7-8, random access procedure between UE and base station, par 0079-0085) discloses 
the random access preamble is transmitted by applying different terminal transmit beams in multiple time sections of the random access preamble (see, fig. 13-14, transmit a RA signal with N beam directions (or RX-antenna port combinations) using the same UL resource (such as the same sequence/code) within beam-scan duration (a number of subframes), transmit the RA signal using the selected resource(s), par 0120 and 0133-0135. Noted, multiple time sections corresponding to beam-scan duration of a number of subframes, par 0120); and 
the resource configuration specifies OFDM symbols (see, beam-scan duration of RA signal configured with a number of subframes and a plurality of OFDM symbols, par 0120). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method for base station apparatus as taught by Yang’550 into that of Lee#1’205. The motivation would have been to determine the best beam direction in which the base station receives a specific signal transmitted from the user equipment (par 0112).

an OFDM symbol number in which the random access preamble is transmitted for identifying one of the multiple time sections.
However Lee#2’171 from the same field of endeavor (see, fig. 7, UEs transmit RACH signal to base station in LTE system, Col.11 line 29-41) discloses: the second information includes information which identifies an OFDM symbol number in which the random access preamble is transmitted for identifying one of the multiple time sections (see, RACH response signal comprising information on an estimated transmission timing of RACH signal which denotes a specific OFDM symbol with an index, claim 1. Noted, corresponding RACH repeatedly transmitted multiple times and therefore transmission timing corresponding to one of them, claim 1).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method for base station apparatus as taught by Lee#2’171 into that of Lee#1’205 modified by Yang’550. The motivation would have been to establish a stable connection by improving a random access procedure between a base station and a user equipment , and to resolve RACH signal collision between user equipments by adaptively adjusting a transmission timing for performing a random access (Col. 1 line 40-49).

Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al (US 20180092129 A1, Pro 62398891 Priority Date: Sept 23, 2016) discloses: RACH channel configuration with scattered symbols as shown in FIG. 9C, one RACH occasion 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473    
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473